Citation Nr: 0402864	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-02 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision that denied service 
connection for bilateral knee, low back, and psychiatric 
disorders.  

The present Board decision addresses the issue of service 
connection for a bilateral knee disorder.  The remand at the 
end of the decision addresses the issues of service 
connection for low back and psychiatric disorders.


FINDINGS OF FACT

The veteran has a current bilateral knee disorder, 
patellofemoral syndrome, which began during his active 
service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from September 1973 to 
January 1975.

Service medical records show that on the veteran's September 
1973 enlistment examination, his lower extremities were 
normal.  On the accompanying medical history report, he 
denied any history of knee problems.  At the veteran's 
November 1974 service discharge examination, his lower 
extremities were normal.  On the accompanying medical history 
report, he denied any history of knee problems.  
Subsequently, in December 1974, the veteran was seen for 
complaints of aching knees.  There was reference to a problem 
all his life.  Examination showed localized soreness of the 
hamstring ("HS") tendon bilaterally, and there was 
bilateral patellar crepitus.  The impressions were mild 
chondromalacia and mild hamstring strain, bilaterally.  
Physical therapy was prescribed for the problem with the 
knees.  The veteran was discharged from service in January 
1975.

The veteran was admitted to a private hospital in March 1992 
for a painful right knee of recent onset.  This apparently 
happened when he was sleeping.  It was felt that he probably 
suffered an acute cruciate tear or cartilaginous injury, and 
it was noted that he was working as a mover for a moving 
company.  X-rays of the right knee were normal, except for a 
high riding patella.  The diagnosis was acute internal knee 
injury.

Medical records from 1997 and later note the veteran was 
treated for multiple ailments, including patellofemoral 
syndrome of the knees.  X-rays of the knees revealed no 
abnormalities.  

On VA general medical examination in September 1997, the 
veteran reported bilateral knee difficulties, as well as 
other ailments.  He stated that his knees had bothered him 
since childhood.  He denied any specific knee injury.  
Diagnoses included bilateral knee arthralgias of 
indeterminate etiology.  

A private doctor, H.E. Shuffleberger, M.D., wrote in October 
1997 that he had not treated the veteran since February 1987.  
He did not provide any medical records.  

The veteran testified at an RO hearing in June 1998.  The 
hearing primarily dealt with an issue of entitlement to non-
service-connected pension.  The veteran mentioned that he had 
knee trouble since childhood.   

The veteran was given a VA general medical examination in 
June 1999.  He recalled having had knee pain as a child and 
did not recall any knee injury in his life.  He said his 
uncles used to bend his knees backward and pop them.  It was 
noted that when he was in service he was treated with 
physical therapy for knee problems.  On current examination, 
the patellae were extremely mobile and could be partially 
subluxated manually, and there was related tenderness and 
discomfort.  Diagnoses included bilateral patellofemoral 
syndrome.  

VA medical records from 1999 and 2000 show treatment for knee 
problems and other ailments.  In July 1999, the veteran 
indicated that the knee pain had started four months earlier.  
In August 1999, he reported that he had had knee pain since 
childhood, with episodes of subluxation or perhaps 
chondromalacia of the patella.  That month, he was also 
diagnosed with iliotibial syndrome with tightness on both 
lower extremities.  Additional medical records dated into 
2000 note ongoing problems with both knees.

In January 2000, the RO awarded the veteran VA non-service-
connected pension due to multiple ailments.  An October 2000 
award letter from the Social Security Administration notes 
the veteran was being awarded SSA disability benefits.

II.  Analysis

With regard to the issue of service connection for a 
bilateral knee disorder, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable evidence demonstrating that an injury or disease 
existed prior to service or was not aggravated by such 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The evidence shows the veteran served on active duty from 
1973 to 1975.  A disorder of the knees was not noted on the 
service enlistment examination, and thus there is a 
presumption of soundness on entrance into service.  There are 
some references in the file to a vague history, provided by 
the veteran, of having knee problems since childhood.  
However, there are no pre-service medical records verifying a 
disorder of the knees before service.  The Board finds there 
is no clear and unmistakable evidence to rebut the 
presumption of soundness on entrance into service.

Service medical records from 1974 show the veteran was found 
to have chondromalacia patellae and hamstring strains of both 
knees.  Soon thereafter he was discharged from service in 
1975.  In connection with his current claim, the veteran has 
reported ongoing knee problems since service.  He reports 
some additional post-service treatment, the records of which 
are no longer available.  Medical records since the 1990s 
show variously diagnosed problems with both knees, and the 
most common diagnosis (such as at the 1999 VA examination) 
has been patellofemoral syndrome.  This appears to be the 
same basic knee problem as the one in service, 
notwithstanding some variation in diagnosis.  

There is sufficient evidence of continuity of symptomatology 
to permit a tracing of the current bilateral knee disorder, 
diagnosed as patellofemoral syndrome, to onset during the 
veteran's active duty.  38 C.F.R. § 3.303(b).  The Board 
finds that the current bilateral knee disorder was incurred 
in service, warranting service connection.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been applied in 
granting this claim.


ORDER

Service connection for a bilateral knee disorder is granted.


REMAND

The remaining issues on appeal are entitlement to service 
connection for a low back disorder and a psychiatric 
disorder.  An October 2000 award letter from the Social 
Security Administration (SSA) shows the veteran has been 
awarded SSA disability records.  Medical records considered 
by the SSA may be relevant to the remaining VA claims for 
service connection.  Thus the SSA records should be obtained 
as part of the VA's duty to assist the veteran.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, these issues are remanded to the RO for the 
following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits to the 
veteran.  Copies of related SSA decisions 
should also be obtained.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a low back 
disorder and a psychiatric disorder.  If 
the claims are denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



